DETAILED ACTION
	Claims 1 and 3-17 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1 and 3-17 are allowed.
	Claim 1 recites a porous carbon comprising micropores of a claimed diameter and mesopores of a claimed diameter, wherein the carbon is spherical and has a diameter of 2 to 10 microns and the porous carbon has a micropore to mesopore volume ratio of 1:40 to 50.
	Prior art Yoon (US 2016/0326000) teaches a porous carbon comprising micropores of the claimed diameter and mesopores of the claimed diameter, wherein the carbon is spherical and has a diameter of 2 to 10 microns.  Yoon does not teach that carbon has a micropore to mesopore volume ratio of 1:40 to 50.
	Claim 3 recites a porous carbon comprising micropores of a claimed diameter and mesopores of a claimed diameter, wherein the carbon is spherical and has a diameter of 2 to 10 microns wherein the pore volume of the mesopores is 3.5 cm3/g or more.
Prior art Yoon (US 2016/0326000) teaches a porous carbon comprising micropores of the claimed diameter and mesopores of the claimed diameter, wherein the carbon is spherical and has a diameter of 2 to 10 microns.  Yoon does not teach that the pore volume of the mesopores is 3.5 cm3/g or more.
Claim 5 recites a method of preparing carbon particles comprising the steps of dissolving silica in an organic solvent, evaporating the silica, subjecting the silica to an Al acid treatment, impregnating the pores with a carbon precursors, and etching the silica to obtain carbon particles.
Prior art Yoon teaches a porous carbon material made by carbonizing potassium citrate tribasic.  Yoon does not teach the steps of dissolving silica in an organic solvent, evaporating the silica, subjecting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729